Citation Nr: 0531245	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-15 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
right wrist nonunion carpal scaphoid fracture with resultant 
arthritis (dominant) (right wrist disorder). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran testified before a Decision 
Review Officer at the RO in March 2004.  

In a September 2004 decision, the Board denied a service 
connection claim for bilateral hearing loss and an 
application to reopen a claim of service connection for lower 
back disorder.  As such, these issues are no longer on 
appeal.  At the same time, the Board remanded the remaining 
issue for further development, which has been completed.  


FINDING OF FACT

The veteran's subjective complaints involving his right wrist 
are constant pain, fatigue, swelling, and numbness in right 
hand with limited range of motion and difficulty grasping 
items in the right hand; clinical findings of the right wrist 
showed arthritis with considerable limitation of motion, but 
no ankylosis of the right wrist or abnormal clinical findings 
involving the right hand.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for right wrist nonunion carpal scaphoid fracture 
with resultant arthritis (dominant), have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5214, 5215 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim in letters dated in June 
2002 and October 2004.  The VA fully notified the veteran of 
what is required to substantiate such claims in the letters, 
and in the multiple supplemental statements of the case 
(SSOC).  Together, the VCAA letters and SSOC's provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to send medical treatment records from 
his private physician regarding treatment, to provide a 
properly executed release so that VA could request the 
records for him, and request that he submit any evidence in 
his possession.  No other evidence has been identified by the 
veteran.  The veteran was also afforded three hearings in 
order to present evidence for his case.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, VA treatment records, and VA examination reports 
dated in August 2002 and August 2004, as well as written 
statements and testimony from the veteran.  As pertinent VA 
examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  




II.  Increased Evaluation

In his current increased evaluation claim, the veteran 
essentially asserted that his right wrist disability has 
worsened.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  For all 
service-connected disabilities on appeal, the veteran is 
asserting an increase disability rating for an existing 
service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West Supp. 2005).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca, supra.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  Regarding the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Service-connection for right wrist disability was granted in 
an October 1997 rating decision.  The RO assigned a 10 
percent evaluation under Diagnostic Codes 5010 and 5215.  38 
C.F.R. § 4.71a (2005).  

Diagnostic Code 5010 is for arthritis, due to trauma, 
substantiated by X-ray findings and to be rated as 
degenerative arthritis.  Degenerative arthritis is rated 
under Diagnostic Code 5003.  Degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for limitation of motion of the wrist demonstrating 
either dorsiflexion less than 15 degrees or palmar flexion 
limited in line with forearm.  It is noted in the medical 
records that the veteran is right-hand dominant and 
therefore, his right wrist is to be rated as major. However, 
as noted above, the veteran is receiving a 10 percent 
evaluation, which is the maximum evaluation for his 
disability under Diagnostic Codes 5010 and 5215.

As for other diagnostic codes, under Diagnostic Code 5214, 
ankylosis of the wrist, a 30 percent evaluation is warranted 
for favorable ankylosis in 20 degrees to 30 degrees 
dorsiflexion.  A 40 percent evaluation is warranted for any 
other ankylosis position, except favorable and a 50 percent 
evaluation is warranted for ankylosis in an unfavorable 
position, in any degree of palmar flexion, or with ulnar or 
radial deviation.

Review of the record showed that a VA examination was 
performed in August 2002.  The report indicated that the 
wrist was quite broad and moderately swollen on examination.  
Dorsiflexion was to 30 degrees and plantar flexion was to 45 
degrees.  Radial deviation was zero and ulnar deviation was 
45 degrees.  Supination and pronation were 45 degrees in each 
direction.  The examiner indicated that the hand, per se, was 
not involved.  X-ray evidence from March 2001 indicated post-
traumatic bilateral degenerative joint disease of the right 
wrist.  

VA medical consult dated in February 2004 noted severe 
limitation of motion of the right wrist.  According to the 
record, the veteran indicated pain and tenderness over the 
distal radius and snuffbox area.  Examination revealed that 
the veteran could dorsiflex maybe 5 degrees and volar flex 5 
to 10 degrees.  

VA medical consult dated in August 2004 noted that the 
veteran complained of right wrist and hand discomfort.  
Specifically, the veteran indicated an increased discomfort 
with gripping and interferes with his function as far as 
mowing the yard.  Examination revealed tenderness in the 
snuffbox and decreased range of motion.  The veteran was 
prescribed an orthoplast splint for his right wrist to 
provide further immobilization when he was doing activities 
that required strength, or trying to hold objects, or 
decreased motion so that pain was also decreased.  

VA examination report dated in August 2004 indicated that the 
veteran has increased pain in his wrist when he grips or when 
he needs to dorsiflex the wrist.  He also had increased pain 
when he supinates the hand, which gave him difficulty 
performing daily activities such as mowing his lawn and 
mopping floors.  The veteran indicated that he does not wear 
the wrist splint prescribed because it does not fit properly 
and bothers him around the thumb.  He complained of 
occasional swelling in the wrist.  The veteran takes Motrin 
600 mg. a day, which helps some with the pain and swelling.  

Examination noted some bony thickening on the dorsal radial 
side of the wrist and some synovial thickening.  There is 
tenderness to palpation on the dorsal radial side of the 
wrist.  The grip strength of the right wrist was 5 out of 5, 
but when compared to the grip strength of the left wrist, was 
slightly less.  Dorsiflexion of the right wrist was 22 
degrees.  Volar flexion was to 30 degrees and ulnar deviation 
was to 40 degrees.  Radial deviation was to 15 degrees.  
Pronation was to 90 degrees and supination was to 60 degrees.  
The veteran complained of slight discomfort in the right 
wrist at all motion limits.  

Upon review, the two VA examinations and VA medical evidence 
indicate that the veteran continues to demonstrate chronic 
pain, swelling, weakness, and fatigability in his right 
wrist, along with considerable decreased range of motion.  
However, none of the clinical evidence demonstrates ankylosis 
of the wrist to warrant a higher evaluation under Diagnostic 
Code 5214, even when Deluca factors are considered.  While 
the veteran was prescribed a wrist splint, there were no 
findings involving ankylosis noted in the clinical records.  
Additionally, as the veteran is rated under limitation of 
motion, the veteran is not entitled to a separate evaluation 
for arthritis.  Moreover, the evidence does not support a 20 
percent evaluation under Diagnostic Code 5003 as there is no 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.

In the September 2004 remand, the Board noted that VA 
consultation record dated in February 2004 indicated that the 
veteran was referred to a hand clinic to be evaluated for 
potential fusion vs. attempted 4-corner fusion.  The veteran 
testified at his personal hearing that he experienced 
numbness in his right hand.  Based on this evidence, the 
Board requested that VA obtain records pertaining to the hand 
clinic referral and any relevant VA medical records from 
February 2004 through the present, and a VA medical 
evaluation of the right hand to determine if any clinical 
findings are related to his right wrist disorder. 

VA clinical evaluations after February 2004, including the VA 
examination report dated in August 2004, did not include any 
abnormal clinical findings involving the right hand.  In 
fact, the August 2004 VA examiner indicated that the veteran 
had no complaints involving his right hand.  In addition, the 
examiner found that the veteran's right hand exhibited normal 
motion, function, and grip.  Overall, while the Board 
sympathizes with the veteran and his right wrist disorder, 
the preponderance of the evidence is against an increased 
evaluation for right wrist disability at this time.  Gilbert, 
supra.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's right wrist 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  There was no hospitalization for the right wrist 
disability and while the right wrist disability has not been 
shown to prevent the veteran from obtaining maintain 
substantial gainful employment.  See 38 C.F.R. § 3.321(b)(1) 
(2005).


ORDER

Entitlement to an increased evaluation for right wrist 
nonunion carpal scaphoid fracture with resultant arthritis 
(dominant) (right wrist disorder) is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


